DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24 and May 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102/103
Claims previously rejected under 35 U.S.C. 102(al) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cunningham (WO 2012/142605) are withdrawn due to applicant’s amendment and reply.  
Specifically, while the prior art teaches compositions comprising one or more bacterial populations, the prior art does not teach therapeutic compositions comprising bacteria having the .

Election/Restrictions
Regarding elected claims 1 – 3, 6 – 9, 11, 18, 20 – 23, 86 – 88 and 91 – 92, the elected species has been found allowable over the prior art.  As such, examination has been extended to all non-elected species of the Markush groups as set forth in the Restriction Requirement mailed on May 14, 2020.
This application is in condition for allowance except for the presence of claims 24 – 25, 77, 82, 89 - 90 directed to inventions non-elected without traverse.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Cande on May 21, 2021.
The application has been amended as follows: 
	In claim 2 line 4, the recitation of “27 – 28” has been deleted and replaced with “28 – 29”.

	Claims 24 – 25, 77, 82 and 89 – 90 are canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699